Title: To Thomas Jefferson from Robert Smith, 22 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Dec. 22. 1806.
                        
                        In the Course of our various Communications in relation to the movements of Col Burr in the Western Country
                            I have from time to time expressed two Opinions, which, as they were not at all countenanced by any of the other
                            gentlemen, I did not deem it expedient to press upon your attention. The more, however, I revolve in my mind those
                            opinions the more are they confirmed. And I cannot longer forbear recalling your attention to them. The Opinions are.
                        1st. That Genl. Wilkinson ought to be ordered to withdraw with the army from the banks of the Sabine and to
                            take port at New Orleans and that he should be instructed not only to defend that place & its dependencies but by all
                            the means in his power to prevent any military expedition proceeding thence against the possessions of any Nation in amity
                            with the U. States.
                        2. That all the letters in your possession conveying any information respecting the movements & designs of
                            Col. Burr ought to be laid confidentially before Congress with a Message calling for a suspension of the privilege of the
                            writ of Habeas Corpus and also for an immediate extra-appropriation of $.   to enable the Executive to send promptly a competent naval force into the Missisippi and the adjacent waters.
                        It is probable that neither the army nor the Naval force will be able to reach N. Orleans in time to prevent
                            the apprehended mischief; but they may be necessary to regain what may have been lost.
                        If, as was proposed on the 24th. October the sloops of war & the gun boats stationed at Washington, New–York, Norfolk & Charleston, had been sent to N. Orleans under the Command of Com. Preble with Capt Decatur, second in
                            Command, we would at this time have nothing to apprehend from the military expedition of Col. Burr. Such a Naval force
                            joined to the ketches & gun boats now in the Missisippi would beyond a doubt have been sufficient to suppress such an
                            enterprise. But this step, momentous as it was, the Executive could not take consistently with the limitations of existing
                            Statutes and with the spirit manifested by the House of Representatives at their last session. The approaching crisis
                            will, I fear, be a melancholy proof of the want of forecast in so circumscribing the Executive within such narrow limits.
                            Be this, however, as it may, no time ought now to be lost in arresting the progress of this insurrection by all the means
                            within our power.
                        With great respect I have the Honour to be, Sir, Your Ob. Servt
                        
                            Rt. Smith.
                            
                        
                        
                            If arrangements have not already been made we ought at once to make such as may appear the best
                                calculated to intercept the letters of Col. Burr & his associates. In such times the interest & peace of the
                                Nation ought not to be hazarded on account of trifles. And however opposed our feelings as men may be to such a
                                proceeding they ought to yield to the superior considerations of publick good.
                            I have not noticed the Militia under an impression that the Secretary at War has issued all the necessary
                                orders with respect to them. Ys H S
                            
                        
                        
                            RS.
                        
                    